Citation Nr: 1702151	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  09-27 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 10 percent for a residual scar from a shell fragment wound to the back. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from January 1968 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In March 2008, the RO, in pertinent part, denied service connection for bilateral hearing loss, finding that new and material evidence had not been received to reopen the claim.  The RO, in pertinent part, denied an increased rating higher than 10 percent for residual scar from shell fragment wound to the back in a March 2010 rating decision.

The Veteran requested a Board hearing, but withdrew this request in September 2011.  He made another request for a hearing in October 2014.  In November 2014, the Board remanded the claim with directives to schedule the Veteran for a Travel Board hearing.  The Veteran withdrew his request for a hearing in March 2015. 

In April 2016, the Board, in pertinent part, found that new and material evidence had been received to reopen the service connection claim for bilateral hearing loss, and remanded the claim, along with the increased rating claim for residual scar from shell fragment wound to the back, for additional development.  The case is now returned for appellate review.


FINDINGS OF FACT

1.  The evidence of record is insufficient to establish service connection for hearing loss

2.  The residual scar from shell fragment wound to the back is associated with pain to palpation.



CONCLUSIONS OF LAW

1.  Hearing loss was not incurred or aggravated in active service nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.655(b) (2016).

2.  The criteria for a rating higher than 10 percent for residual scar on the back from shell fragment wound have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. § 5103 and 5103A (West 2014) have been met. By correspondence dated in March 2007 and January 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete claim.  The letters also notified the Veteran as to how VA assigns disability ratings and effective dates.    

VA has also satisfied the duty to assist.  The claims folder contains service treatment records, private treatment records, and VA treatment records.  The Board remanded the claim, in part, so that it could be verified whether the Veteran had undergone a VA audiometry examination in December 2014.  A May 2016 Report of General Information notes personnel at the VAMC in North Texas indicated that the test did not exist and there was nothing showing that the test requested was conducted.  

The Veteran underwent VA examinations for the scar in February 2010 and May 2016.  The examinations include objective findings necessary for rating purposes.  Additional examination is not needed. 

As for the hearing loss claim, the last examination of record for compensation and pension purposes was in May 2003.  VA attempted to provide a more recent examination that was scheduled in June 2016; but the Veteran cancelled the examination and did not reschedule.  Most recently, in December 2016, the Veteran's representative noted that he had not contacted them to reschedule his VA audio examination.  

The Veteran did not provide any reason for his failure to report to the June 2016 hearing loss examination.  Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate. Title 38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655(c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a medical examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be rated based on the evidence of record. See 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or death of an immediate family member.  See 38 C.F.R. § 3.655(a) . The United States Court of Appeals for Veterans Claims (Court) has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Although the record does not contain a current VA examination to address the service connection claim for hearing loss, as the Veteran failed to appear for the scheduled examination as detailed above, the Board will proceed with a decision.

Moreover, based on the foregoing, the Board determines that the Agency of Original Jurisdiction has substantially complied with the April 2016 remand requests by providing the Veteran with a VA examination to address the back scar and attempting to provide an examination regarding the etiology of his claimed bilateral hearing loss; in addition to attempting to obtain all copies of updated VA treatment records.  Therefore, no further action is necessary to develop the claim.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied the duty to inform and assist the Veteran, and the Board finds that any errors were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board adjudicating the claim.

II.  Service Connection for Hearing Loss

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran asserts that his hearing loss disability is related to trauma from being wounded in an attack.  Personnel records indicate that the Veteran was wounded in action.  Service treatment records indicate that the Veteran had partial deafness in his left hear following the in-service wound.  See January 1970 Separation Report of Medical Examination.

While evidence of acoustic trauma in service is conceded, the evidence of record does not show that the Veteran has a hearing loss disability for VA purposes.

For VA purposes, impaired hearing will not be considered to be a disability unless the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

A VA examination dated in October 2003 showed right ear decibel thresholds of 15, 20, 35 and 30 and left ear decibel thresholds of 15, 25, 30 and 35 at frequencies of 1000, 2000, 3000 and 4000 Hertz.  The October 2003 VA examination indicated that the Veteran's hearing was within normal limits for VA purposes.

May 2008 and July 2009 private audiograms indicate that the Veteran's hearing has worsened; however, the examinations were submitted on a plotted graph and did not include word recognition scores using the Maryland CNC Test. 

A February 2014 private treatment record notes speech reception thresholds of 20 decibels in the right ear and 30 decibels in the left ear with a diagnosis of mild to moderate sensorineural hearing loss in both ears.  Word recognition scores were 100 percent; although it was not indicated that the Maryland CNC test was utilized in making this assessment.  It was noted that a comprehensive hearing test would be ordered for August 2014; but there is no future reference to such an examination in the file.

An October 2014 private treatment record notes that the Veteran had a complaint of a blocked ear, which affected both ears, along with decreased hearing.  It was noted that past medical history showed asymmetrical hearing loss.  However, there was no corresponding audiometry report to verify this as a hearing loss disability for VA purposes.

A December 2014 VA treatment record indicates that "audiometry" was ordered and a referral to an ear, nose and throat specialist would be made.  However, the record does not contain said audiometry test or any indication that a referral was made.  As it was unclear whether an actual audiometry test was performed or whether the examiner referred the Veteran to a specialist as the note indicates, the Board remanded the case, in part, to obtain any available records.  A May 2016 Report of General Information notes that RO personnel contacted the North Texas VAMC requesting the audiometry test that was referred to in December 2014.  Personnel at the VAMC in North Texas indicated that the test did not exist and there was nothing showing that the test requested was conducted.  

The record shows numerous buddy statements from the Veteran's friends and family indicating that the Veteran's hearing loss has worsened since the most recent October 2003 VA audiological examination. 

While lay testimony is not competent evidence of an actual worsening of auditory acuity, which requires specific testing conducted by an audiologist, lay testimony is competent evidence with respect to establishing such matters as an increased incidence of having to ask others to repeat statements, suddenly having difficulty understanding an individual who used to be understood clearly, or having to increase the volume on a television beyond what others in the room find optimal. Therefore, the Veteran's testimony, and that of his friends and family members are competent evidence that the Veteran's hearing loss is having a greater impact on his ability to function.

The only medical examinations addressing this issue, however, show that the Veteran has normal hearing loss for VA purposes.  While the last examination was in 2003, more than 13 years ago, and the Veteran has submitted evidence of increased hearing loss since then, the Veteran has not cooperated with VA's efforts to schedule him for a VA examination to address the etiology of the hearing loss disability, as noted above.  

The Veteran is competent to report his symptoms associated with his claimed disabilities, and hearing loss is readily apparent to a lay person.  However, the Veteran is not shown to be competent to determine the etiology of the claimed disability or to show that he has a hearing loss disability for VA purposes.  Even medical experts rely on diagnostic tools to identify pertinent pathology.  Thus, in this case, the Board finds that there is no competent medical evidence of record to indicate that the Veteran presently has any present hearing loss related to his military service.  

As noted above, none of the audiological examinations of record meet the criteria for a hearing loss disability.  Service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  The Court has held that a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For the reasons discussed above, the Board concludes that the Veteran does not meet the criteria for service connection for a hearing loss disability.  The benefit-of- the-doubt doctrine has been considered; however, as the preponderance of the evidence is against the claim, it is inapplicable in the instant appeal.  38 U.S.C.A § 5107(b). 


III.  Increased Rating for Back Scar

The RO originally granted service connection for residuals of gunshot wound to the back in August 1970, assigning a 0 percent rating based on the residual scar.  In a March 2008 rating decision, the RO granted an increased rating of 10 percent for the scar from the shell fragment wound to the back, effective January 12, 2007.

The Veteran filed his present increased rating claim for the scar on his back in August 2009.

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

The Veteran's residual scar from a shell fragment wound to the back is rated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804.  One or two scars that are painful warrant a 10 percent rating under Diagnostic Code 7804.  

Based on a review of the medical evidence of record, there is no other impairment associated with the Veteran's back scar.  There are two VA examinations of record addressing the scar on the back.

A February 2010 VA examination report notes the Veteran reported a shrapnel injury in service that entered the left posterior chest wall with a continuation of pain noted at the scar site.  He had previously described the pain as being increased with activities and also described some shooting, stabbing type pain.  On examination of the scar, it was noted to be oval shaped and 2 x 3 cm in dimension, on the posterior aspect of the left sixth rib area.  Palpation initially resulted in some pull back and suggestion of pain; but when distracted the lack of pain was noted.  There was slight tenderness noted on the scar examination, but no adherence to underlying tissue noted.  The texture of the skin was normal with no elevation or depression of the surface contour; and the scar appeared to be well-healed and stable.  The scar was superficial, without breakdown, ulceration, edema, or any keloid formation.  The scar color was similar to the skin surrounding the area and was not at this time noted to be hyperpigmented.  There were no areas of inflexibility of the skin in the area of the scar noted and no apparent limitation of motion or limitation of function caused by the scar.  The Veteran was able to raise his arm vertically at 90 degrees and also put his arm in and behind his back on that side without difficulties.  

On VA examination in May 2016, similar findings were shown for the back scar. The Veteran reported that the scar on the left back was sore all the time and manifested by a sharp pain like needle sticking during the day that was not associated with any particular movement or activity.  He also indicated that the scar was sensitive to touch and clothing.  The scar was not unstable with frequent loss of covering of the skin over the scar.  The scar was non-linear and measured 2.5 x 3.5 cm, for a total area of 8.75 cm squared.  The scar was tender to light touch, not to skin manipulation or torso movement.

These findings do not show any impairment associated with the scar other than pain to touch, which is contemplated under the 10 percent rating assigned under Diagnostic Code 7804.  While the Veteran has described the pain as "excruciating" it was noted on examination in February 2010 that when the Veteran was distracted, he did not have the same pull-back reaction to palpation of the scar, suggesting some exaggeration on the Veteran's part.  The scar did not involve an area greater than 929 square centimeters; so a rating under Diagnostic Code 7802 does not apply.  There also was no underlying soft tissue damage or any impairment of movement of the left arm.  Thus, any impairment under Diagnostic Code 7801 is not warranted.  For the same reason, consideration of impairment under the muscle codes under 38 C.F.R. § 4.56 is not appropriate, as well.  

To the extent that the Veteran has contended that his back scar is more severely impaired than the 10 percent rating assigned, the preponderance of the evidence is against the claim; and the benefit of the doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

For all the foregoing reasons, the Board finds that there are no objective medical findings that would support the assignment of a rating in excess of 10 percent for the back scar.  Therefore, entitlement to an increased rating for the back scar is not warranted.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted. 

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) also has not been raised by the record as part of the Veteran's increased rating claim for his back scar.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A March 2013 rating decision actually granted a TDIU, effective April 15, 2009, which is prior to the date of the increased rating claim for the scar.  There is no evidence in the record that the Veteran has been rendered unemployable solely due to his scar on the back.  

III.  Extraschedular Rating

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2016).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's scar on the back includes pain to palpation.  The evidence does not show any impairment that is not already contemplated by the rating criteria.  The 10 percent rating assigned under Diagnostic Code 7804 contemplates a painful scar.  

The Board notes that the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities must also be considered in determining whether the schedular evaluations are adequate under § 3.321(b)(1).  Johnson  v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  In this regard, the Federal Circuit observed that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented."  However, in this case there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Thus, the Board finds that these rating criteria reasonably describe the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to a disability rating in excess of 10 percent for a residual scar from a shell fragment wound to the back is denied. 


____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


